Citation Nr: 1606598	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral ankle disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral ankle disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously remanded in April 2012 and November 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded this appeal for supplemental etiological opinions relating to the Veteran's ankle, knee, and back disabilities.  These opinions were provided the following month; however, upon review, the Board finds that the provided rationale for the etiology of the bilateral ankle disability continues to be insufficient.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that an additional opinion is required.

As the claims for entitlement to service connection for knee and back disabilities are based on a secondary theory of entitlement, the Board finds them to be inextricably intertwined with the bilateral ankle disability claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The claim for entitlement to a TDIU is intertwined with all of the service connection claims.  Id.  Accordingly, the claims for service connection for a bilateral knee disability and a low back disability, as well as the claim for a TDIU, are remanded and must be adjudicated with the claim for service connection for a bilateral ankle disability.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain a supplemental etiological opinion from the May 2012 VA examiner (or if unavailable, an orthopedist).  The entire claims file must be reviewed in conjunction with the authoring of this opinion.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle disability was incurred in or is otherwise related to the Veteran's service.

The Board has reviewed the May 2012 and December 2014 rationales that were provided and continues to find them inadequate to decide the claim.  The Board requests that the examiner clarify the rationale.  It should be clearly explained why it is more likely that the Veteran's bilateral ankle disability is related to natural progression as opposed to the ankle sprains in service.

The examiner must consider and discuss all pertinent evidence in the rationale, including the lay evidence of record.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




